Case 1:20-cr-00127-GHW Document 61 Filed 12/22/20 Page 1 of 2
                                                USDC SDNY
                                                DOCUMENT
                                                ELECTRONICALLY FILED
                                                DOC #:
                                                DATE FILED: 12/28/2020




       MEMORANDUM ENDORSED
        Case 1:20-cr-00127-GHW Document 61 Filed 12/22/20 Page 2 of 2




Application granted in part. The terms of Mr. Reyes' pre-trial release are modified as follows:
Mr. Reyes may be outside of the physical structure of his residence between the hours of 5
p.m. and 7 p.m. each day, however, he may not leave the curtilage of the property during that
period. Mr. Reyes may spend from 1 p.m. on Christmas Eve day to 12:30 a.m. on Christmas
day at the home of his son. Mr. Reyes must travel directly to and return directly from his
son's home, and must remain inside the home during his time there. No deviations are
permitted. Except as expressly modified by this order, the conditions of Mr. Reyes' pre-trial
release remain in full force and effect.

The Clerk of Court is directed to terminate the motion pending at Dkt. No. 60.

SO ORDERED.
December 22, 2020
